Rule 1.6 Confidentiality of Information

       ***

      (c)   A lawyer may reveal such information to the extent that the lawyer
reasonably believes necessary:

***
              (3)    to prevent, mitigate or rectify the consequences of a client's criminal
       or fraudulent act in the commission of which the lawyer's services are being or had
       been used; [or]

             (4)    to establish a claim or defense on behalf of the lawyer in a
       controversy between the lawyer and the client, to establish a defense to a criminal
       charge or civil claim or disciplinary proceeding against the lawyer based upon
       conduct in which the client was involved, or to respond to allegations in any
       proceeding concerning the lawyer's representation of the client; [or]

              (5)    to secure legal advice about the lawyer’s compliance with these
       Rules; [or]

              (6)    to effectuate the sale of a law practice consistent with Rule 1.17; [or]

              (7)   to detect and resolve conflicts of interest from the lawyer’s change of
       employment or from changes in the composition or ownership of a firm, but only if
       the revealed information would not compromise the attorney-client privilege or
       otherwise prejudice the client[.]; or

              (8)    to comply with other law or court order.

***

Comment:

***

[18] Other law may require that a lawyer disclose information about a client. Whether
such a law supersedes Rule 1.6 is a question of law beyond the scope of these Rules.
When disclosure of information relating to the representation appears to be required by
other law, the lawyer must discuss the matter with the client to the extent required by Rule
1.4. If, however, the other law supersedes this Rule and requires disclosure,
paragraph (c)(8) permits the lawyer to make such disclosures as are necessary to
comply with the law.

***
[21] A lawyer may be ordered to reveal information relating to the representation of a
client by a court or by another tribunal or governmental entity claiming authority pursuant
to other law to compel the disclosure. Absent informed consent of the client to do
otherwise, the lawyer should assert on behalf of the client all nonfrivolous claims that the
order is not authorized by other law or that the information sought is protected against
disclosure by the attorney-client privilege or other applicable law. In the event of an
adverse ruling, the lawyer must consult with the client about the possibility of appeal to
the extent required by Rule 1.4. Unless review is sought, paragraph (c)(8) permits
the lawyer to comply with the court’s order.

***

[23] Paragraph (c) permits but does not require the disclosure of information relating to
a client’s representation to accomplish the purposes specified in paragraphs (c)(1)
through (c)[(7)](8). In exercising the discretion conferred by this Rule, the lawyer may
consider such factors as the nature of the lawyer’s relationship with the client and with
those who might be injured by the client, the lawyer’s own involvement in the transaction
and factors that may extenuate the conduct in question. A lawyer's decision not to
disclose as permitted by paragraph (c) does not violate this Rule. Disclosure may be
required, however, by other Rules. Some Rules require disclosure only if such disclosure
would be permitted by paragraph (c). See Rules 1.2(d), 4.1(b), 8.1 and 8.3. Rule 3.3, on
the other hand, requires disclosure in some circumstances regardless of whether such
disclosure is permitted by this Rule. See Rule 3.3(c).